DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 23, 24, 32, 34-37, and 39 directed to a species/sub-species non-elected without traverse.  Accordingly, claims 23, 24, 32, 34-37, and 39 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Frischkorn on 4/15/2021.

The application has been amended as follows: 

Claim 41 is being amended as follows:
41. A dosing device for dispensing a fluid under aseptic conditions, where the dosing device comprises: 
a dispensing module comprising: 
a container having an interior that is collapsible and non-venting, 

a filling opening located on the cylinder and in fluid communication with the inner wall, where the filling opening is located between the intake opening and the outlet opening and offset in a longitudinal direction from the intake opening, and 
a first piston and a second piston slidably positioned within the cylinder and movable in the longitudinal direction between a dispensing position and a filling position; and 
a drive module comprising parts of the conveying drive, 
wherein when the first piston and the second piston are in the dispensing position, end faces of each piston and together with a portion of the cylinder inner wall, delimit a variable fluid volume that has been removed from the container, 
wherein when the first piston and the second piston are in the filling position, end faces of each piston and together with a portion of the cylinder inner wall define a fluid communication path between the filling opening and the intake opening such that fluid will move through the filling opening from a fluid source that is coupled to the filling opening, through the cylinder and into the interior of the container, and, McDONNELL BOEHNEN4 HULBERT & BERGHOFF LLP 300 SOUTH WACKER DRIVE, 32ND FLOOR CHICAGO, IL 60606 
(312)913-0001wherein the drive module and the dispensing module are configured so as to be mutually connectable and separable by a user of the dosing device.

Claim 30 is being amended as follows:
30. The dosing device according to claim 28, wherein the first and second intake openings are each fluidically connectable to a separately demarcated interior of the container, wherein the separately demarcated interiors within the container in such a way that at least two fluids are receivable separately from each other from the container.

Claim 33 is being amended as follows:
33. The dosing device according to claim 41, wherein the conveying drive comprises a first conveying drive and a second conveying drive, wherein the first piston is driven by [[a]] the first conveying drive, and the second piston is driven by [[a]] the second conveying drive.


Allowable Subject Matter
Claims 22, 28-31, 38, and 40-43 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 41, while Flaherty et al. (US 2002/0169439 A1, cited previously and hereinafter 'Flaherty') discloses a dosing device (10; Fig. 9) for dispensing a fluid under aseptic conditions (the examiner understands dispensing to occur under aseptic conditions as the device comprises an adhesive layer that can be placed around exit port assembly 70 in order to provide a protective seal around skin penetrated by cannula 72 – see para 0046; additionally the remaining parts can be seen to be contained with a housing of 700, 800), where the dosing device comprises: a dispensing module (800) comprising: a container (30; see Fig. 9), a conveying device (48) which is driven by a conveying drive (46) to convey the fluid out of the interior of the container (see para 0046, 0049, 0091); and a drive module (700) comprising parts of the conveying drive (46) (Fig. 9, para 0072), and McDONNELL BOEHNEN4HULBERT & BERGHOFF LLP300 SOUTH WACKER DRIVE, 32ND FLOORCHICAGO, IL 60606(312)913-0001wherein the drive module and the dispensing module are configured so as to be mutually connectable and separable by a user of the dosing device (see para 0050), Flaherty is silent to at least the conveying drive conveying fluid through an intake opening located on a cylinder of the conveying device, then through an inner wall of the cylinder and through the cylinder to exit an outlet opening positioned on the inner wall a longitudinal distance from the intake opening, a filling opening located on the cylinder and in fluid communication with inner wall, where the filling opening is located between the intake opening and the outlet opening and offset in a longitudinal direction from the intake opening, and a first piston and a second piston slidably positioned within the cylinder and movable in the longitudinal direction between a dispensing position and a filling 
While additional prior art, such as Nessel (US 2015/0290389 A1, cited previously and hereinafter ‘Nessel’), teaches a conveying device (assembly including cylinder 3 and plungers 1 and 2; see Fig. 1) which is driven by a conveying drive (stators 8 & 8’ and motors 9 & 9’) which conveys fluid through an intake opening (5) located on a cylinder (3) of the conveying device, then through an inner wall of the cylinder and through the cylinder to exit an outlet opening (6) positioned on the inner wall a longitudinal distance from the intake opening (Figs. 2A-J), a filling opening (7; though not referred to as a “filling opening” the structure of opening is such that it could be used for filling) located on the cylinder and in fluid communication with the inner wall (Figs. 2A-J), Nessel is silent to where the filling opening is located between the intake opening and the outlet opening. The examiner feels that it would not have been obvious to one having ordinary skill in the art before the effective filing date to modify Flaherty in view of Nessel such that the filling opening is located between the intake opening and the outlet opening in combination with the rest of the limitations above as placement of the openings of Nessel appears to be critical to how the device of Nessel operates. Flaherty and Nessel are further silent to the container having an interior that is collapsible and non-venting. Therefore the examiner is currently of the stance that claim 41 is non-obvious over the art of record.
Claims 22, 28-31, 40, 42, and 43 depend from claim 41.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001.  The examiner can normally be reached on M-Th 9:00am-6:30pm, F 9:00am-1:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James D Ponton/Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783